UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2013 ACTINIUM PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 000-52446 000-52446 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Fifth Avenue, 3rd Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 300-2131 Actinium Pharmaceuticals, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01.Other Events. Actinium Pharmaceuticals, Inc., a Delaware company, issued a press release on June 7, 2013 announcing the proceeds received from the exercise of its Series A Warrants. A copy of the press release is attached to this Form 8-K as Exhibit99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit99.1 Press release of Actinium Pharmaceuticals, Inc. dated June 7, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 7, 2013 ACTINIUM PHARMACEUTICALS, INC. By: /s/ Sergio Traversa Sergio Traversa Interim President, Interim Chief Executive Officer, and Interim Chief Financial Officer 3
